UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-51465 United American Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 20-1904354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9600 Great Hills Trail, Suite 150W, Austin, TX 78759 (Address of principal executive offices) (Zip Code) (512) 852-7888 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of May 19, 2011, there were 43,950,000 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. TABLE OF CONTENTS Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 2 UNITED AMERICAN PETROLEUMCORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSET Cash $ $ Accounts receivable Total current assets OIL and GAS PROPERTIES (full cost method) Evaluated, net of accumulated depletion of $5,567 and $3,910 as of March 31, 2011 and December 31, 2010, respectively Unevaluated TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Related party payable Accrued interest Revenue payable - Note payable - related party - Note payable - Total current liabilities Convertible note payable, net of discount Embedded derivative liability Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 100,000,000 shares authorized, 43,950,000 shares issued and43,950,000 shares outstanding Additional paid-in capital ) ) Deficit accumulated during exploration stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 UNITED AMERICAN PETROLEUM CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) For the Three Months ended March 31, 2011 August 10, 2010 (Inception) Through March 31, 2011 REVENUE Oil Sales $ $ Other Income TOTAL REVENUE OPERATING EXPENSES Lease operating expenses Accretion expense Depletion General and administrative TOTAL OPERATING EXPENSES NET LOSS BEFORE OTHER EXPENSE ) ) OTHER INCOME (EXPENSE) Interest Expense Change in fair valueofembedded derivative liability Loss onembedded derivative Total other expense NET LOSS $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 UNITED AMERICAN PETROLEUM CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) For the Three Months ended March 31, 2011 August 10, 2010 (Inception) Through March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion expense Depletion Common stock issued for services - Amortization of debt discount Change in fair value ofembedded derivative liability Loss onembedded derivative Change in assets and liabilities (Increase) in accounts receivable ) ) (Increase) in other receivable ) ) Decrease in accounts payable and accrued expenses ) ) Increase in revenue payable Net cash (used in) operating activities ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisition of oil and gas properties ) ) Net cash provided by financing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash assumed from reverse merger - Proceeds from issuance of convertible notes Payment of note payable ) - Payment of related party note payable ) ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $
